      Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 1 of 9 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

DELFINO ZARATE MUNOZ,                                  )
an individual,                                         )    Case No. 3:20-cv-50222
                                                       )
                              Plaintiff,               )
                                                       )
                      v.                               )
                                                       )
YE AND LIN, INC., an Illinois corporation d/b/a        )
ASIAN BUFFET HIBACHI GRILL & SUSHI,                    )
and DESHENG YE, an individual,                         )
                                                       )
                              Defendants.              )

                                           COMPLAINT

       The Plaintiff, Delfino Zarate Munoz (“Zarate”), by and through his attorney, Timothy M.

Nolan of the Nolan Law Office, complains against Defendants, Ye and Lin, Inc. and Desheng

Ye, (collectively the “Defendants”), as follows:

NATURE OF THE SUIT

       1.      This lawsuit arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq., and the Illinois Minimum Wage Law (“IMWL”), 820 ILCS § 105/1, et seq., for

Defendants’ failure to pay Plaintiff statutory minimum wages and overtime compensation for

hours worked over forty (40) in a work week, while compensating the Plaintiff on an improper

salary basis. Plaintiff is a former dishwasher, cleaner and food preparer at Defendants’ Asian

Buffet Hibachi Grill & Sushi restaurant.

JURISDICTION AND VENUE

       2.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C. §

216(b) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367.



                                                   1
       Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 2 of 9 PageID #:2




        3.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), because

the facts and events giving rise to Plaintiff’s claims occurred in this judicial district.

THE PARTIES

        4.      Plaintiff Zarate is a former employee of the Defendants’ Asian Buffet Hibachi

Grill & Sushi restaurant (“Hibachi Grill”) located at 18 Crystal Lake Plaza in Crystal Lake,

Illinois. Plaintiff worked as a dishwasher, cleaner and food preparer at Defendants’ Hibachi Grill

restaurant from February, 2013 through March 16, 2020.

        5.      During the course of his employment, Plaintiff regularly used and handled goods

and materials, including perishable food and food products, cleaning products, and tools which

moved in interstate commerce prior to being used or purchased in Illinois.

        6.      Plaintiff resides in and is domiciled in this judicial district.

        7.      Defendant Ye and Lin, Inc. does business as the Hibachi Grill restaurant on

Crystal Lake Plaza in Crystal Lake, Illinois and is engaged in selling and serving prepared food

and beverages, including alcoholic beverages, to customers for consumption on and off its

premises.

        8.      Upon information and belief, Defendant Ye and Lin, Inc. has earned more than

$500,000.00 in annual gross revenue during 2017, 2018, and 2019.

        9.      Defendant Ye and Lin, Inc. is registered in Illinois as a corporation and its

officers, registered agent and principal office are located within this judicial district.

        10.     Defendant Desheng Ye (“Ye”) is an owner of the Hibashi Grill restaurant and is

the president and registered agent of the restaurant’s operating entity, Defendant Ye and Lin, Inc.

        11.     At all times relevant to this action, Defendant Ye possessed extensive oversight

over the Hibachi Grill restaurant and its business operations. Defendant Ye was the ultimate




                                                    2
       Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 3 of 9 PageID #:3




decision-maker with respect to Defendants’ payroll and wage and hour practices; he possessed

the authority to hire and fire Defendants’ employees; supervised and controlled employee work

schedules or conditions of employment; determined rate and method of payment; and maintained

employment records.

        12.      Upon information and belief, Defendant Ye resides in and is domiciled in this

judicial district.

COMMON ALLEGATIONS

        13.      During the period from at least June, 2017 through March 16, 2020, Plaintiff

regularly worked at Defendants’ Hibachi Grill restaurant six (6) days a week including

Wednesday through Monday from 9:30 a.m. to 11:00 p.m. Plaintiff typically did not work on

Tuesday.

        14.      Based on his schedule, Plaintiff regularly worked eighty-one (81) hours in

individual workweeks from June, 2017 through March 16, 2020.

        15.      Defendants paid Plaintiff a bi-monthly salary on the 15th day and last day of each

month in the following amounts: $1,350.00 during June, 2017 through September, 2019; and,

$1,500.00 during October, 2019 through March, 2020.

        16.      As a result of Defendants’ improper salary payments, Defendants paid Plaintiff

below the applicable minimum wage rates.

        17.      Further, Defendants never compensated Plaintiff at one and one-half times his

regular hourly rate of pay for hours worked in excess of forty (40) in individual workweeks.

        18.      Defendants never paid Plaintiff an overtime premium when he worked more than

40 hours in a workweek.




                                                  3
      Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 4 of 9 PageID #:4




       19.     In violation of the statutes and implementing regulations of the FLSA and IMWL,

29 C.F.R. § 516, 820 ILCS § 105/8, and Ill. Adm. Code 210.700, Defendants failed to create,

maintain, and preserve complete and accurate payroll records for Plaintiff.

                                          COUNT I
                Violation of the Fair Labor Standards Act – Overtime Wages

       20.     Plaintiff hereby incorporates paragraphs 1 through 19 as though stated herein.

       21.     Throughout his employment with Defendants, Plaintiff was an “employee” of the

Defendants as defined in the FLSA, 29 U.S.C. § 203(e)(1).

       22.     Plaintiff was not exempt from the overtime wage provisions of the FLSA, 29

U.S.C. § 207, 213.

       23.     Throughout Plaintiff’s employment, Defendants were each an “employer” as

defined in the FLSA, 29 U.S.C. § 203(d).

       24.     Defendant Ye and Lin, Inc. is an “enterprise” within the meaning of the FLSA, 29

U.S.C. § 203 (a)(1), and operated as an enterprise engaged in commerce within the meaning of

the FLSA, U.S.C. 29 § 203(s)(1)(a).

       25.     Pursuant to 29 U.S.C. § 207, for all weeks during which Plaintiff worked more

than forty (40) hours, Defendants were obligated to pay him at a rate of one and one-half times

his regular hourly rate of pay for all hours worked over forty (40) in a workweek.

       26.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the Fair Labor Standards Act, 29 U.S.C. § 207.

       27.     Defendants’ violation of the Fair Labor Standards Act by refusing to pay

Plaintiff’s overtime wages was willful and not in good faith. Defendants at all times failed to pay

overtime compensation even though Plaintiff was scheduled to work and regularly did work

substantially more than forty (40) hours in individual workweeks. Defendants further avoided



                                                 4
      Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 5 of 9 PageID #:5




overtime wage obligations by paying Plaintiff’s wages on an improper salary basis and paying all

of Plaintiff’s wages “under the table” with cash. Furthermore, Defendants’ cash wage payments

to Plaintiff were not reported to federal and state tax and revenue agencies. Additionally,

Defendants failed to record the number of hours worked by Plaintiff and otherwise violated the

Act’s recordkeeping regulations.


       WHEREFORE, the Plaintiff, Delfino Zarate Munoz, prays for a judgment against

Defendants, Ye and Lin, Inc., d/b/a Asian Buffet Hibachi Grill & Sushi, and Desheng Ye, as

follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week;

       B.      Liquidated damages in an amount equal to the amount of unpaid overtime
               compensation found due;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and,

       D.      Such other and further relief as this Court deems appropriate and just.

                                         COUNT II
                Violation of the Fair Labor Standards Act – Minimum Wages

       28.     Plaintiff hereby incorporates paragraphs 1 through 19 as though stated herein.

       29.     Throughout his employment with Defendants, Plaintiff was an “employee” of the

Defendants as defined in the FLSA, 29 U.S.C. § 203(e)(1).

       30.     Plaintiff was not exempt from the minimum wage provisions of the FLSA, 29

U.S.C. § 206, 213.

       31.     During the last three years before the filing of this suit, Defendants were each an

“employer” as defined in the FLSA, 29 U.S.C. § 203(d).




                                                 5
      Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 6 of 9 PageID #:6




       32.     Defendant Ye and Lin, Inc. is an enterprise within the meaning of the FLSA, 29

U.S.C. § 203(r)(1), and operates as an enterprise engaged in commerce or in the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1)(A).

       33.     Pursuant to 29 U.S.C. § 206, Plaintiff was entitled to be compensated according

to the applicable minimum wage rate.

       34.     Defendants’ violation of the Fair Labor Standards Act by refusing to pay Plaintiff

minimum wages was willful and not in good faith. Defendants concealed their failure to pay

minimum wages by paying Plaintiff an improper salary with cash “under the table” and

providing no wage statement records. Furthermore, Defendants’ cash wage payments were not

reported to federal and state tax and revenue agencies. Additionally, Defendants failed to record

the number of hours worked by Plaintiff, and otherwise violated the Act’s recordkeeping

regulations.

       WHEREFORE, the Plaintiff, Delfino Zarate Munoz, prays for a judgment against

Defendants, Ye and Lin, Inc., d/b/a Asian Buffet Hibachi Grill & Sushi, and Desheng Ye, as

follows:

       A.      Judgment in the amount of unpaid minimum wages found due;

       B.      Liquidated damages in an amount equal to the amount of unpaid minimum wages
               found due;

       C.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
               and,

       D.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT III
               Violation of the Illinois Minimum Wage Law – Overtime Wages

       35.     Plaintiff hereby incorporates paragraphs 1 through 19 as though stated herein.




                                                6
       Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 7 of 9 PageID #:7




       36.     Throughout his employment with Defendants, Plaintiff was an “employee” under

the IMWL, 820 ILCS § 105/3(d).

       37.     Plaintiff was not exempt from the overtime wage provisions of the IMWL, 820

ILCS § 105/1 et seq.

       38.     Throughout Plaintiff’s employment, Defendants were each an “employer” as

defined in the IMWL, 820 ILCS § 105/3(c).

       39.     Pursuant to 820 ILCS § 105/4(a), for all weeks during which Plaintiff worked

more than forty (40) hours, he was entitled to be compensated at a rate of one and one-half times

his regular hourly rate of pay.

       40.     Defendants’ failure and refusal to pay overtime wages for hours worked in excess

of 40 per week was a violation of the maximum hour provisions of the IMWL, 820 ILCS §

105/4(a).

       WHEREFORE, the Plaintiff, Delfino Zarate Munoz, prays for a judgment against

Defendants, Ye and Lin, Inc., d/b/a Asian Buffet Hibachi Grill & Sushi, and Desheng Ye, as

follows:

       A.      Judgment in the amount of unpaid overtime compensation found due at the rate of
               one and one-half times Plaintiff’s regular hourly rate of pay for all hours which
               Plaintiff worked in excess of forty (40) hours per week;

       B.      Statutory damages in the amount of three times the amount of unpaid overtime;

       C.      Statutory interest damages in the amount of two percent (2%) per month of the
               amount of underpayments through February, 2019, and five percent (5%)
               thereafter;

       D.      Reasonable attorneys’ fees and costs incurred infilling and prosecuting this action;
               and,

       E.      such other and further relief as this Court deems appropriate and just.




                                                7
      Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 8 of 9 PageID #:8




                                            COUNT IV
                Violation of the Illinois Minimum Wage Law – Minimum Wages

       41.      Plaintiff hereby incorporates paragraphs 1 through 19 as though stated herein.

       42.      Throughout his employment with Defendants, Plaintiff was an “employee” under

the IMWL, 820 ILCS § 105/3(d).

       43.      Plaintiff was not exempt from the minimum wage provisions of the IMWL, 820

ILCS § 105/4.

       44.      During the last three years before the filing of this suit, Defendants were each an

“employer” as defined in the IMWL, 820 ILCS § 105/3(c).

       45.      Pursuant to 820 ILCS § 105/4, Plaintiff was entitled to be compensated according

to the applicable minimum wage rate under the IMWL.

       WHEREFORE, the Plaintiff, Delfino Zarate Munoz, prays for a judgment against

Defendants, Ye and Lin, Inc., d/b/a Asian Buffet Hibachi Grill & Sushi, and Desheng Ye, as

follows:

       A.       Judgment in the amount of unpaid minimum wages found due;

       B.       Statutory damages in the amount of three times the amount of unpaid minimum
                wages;

       C.       Statutory interest damages in the amount of two percent (2%) per month of the
                amount of underpayments through February, 2019, and five percent (5%)
                thereafter;

       D.       Reasonable attorneys’ fees and costs incurred in filing and prosecuting this action;
                and,

       E.       Such other and further relief as this Court deems appropriate and just.



Dated: June 17, 2020                                  Respectfully submitted,
                                                      Delfino Zarate Munoz
                                                      Plaintiff



                                                  8
     Case: 3:20-cv-50222 Document #: 1 Filed: 06/17/20 Page 9 of 9 PageID #:9




                                            /s/ Timothy M. Nolan
                                            ____________________________________
                                            Attorney for the Plaintiff

Timothy M. Nolan (No. 6194416)
NOLAN LAW OFFICE
53 W. Jackson Blvd., Ste. 1137
Chicago, IL 60604
Tele (312) 322-1100
tnolan@nolanwagelaw.com




                                        9
